Citation Nr: 1433581	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Sioux Falls, South Dakota.

The Board remanded this matter in February 2012 for additional development, which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in December 2007, prior to the initial adjudication of the claim.

The duty to assist the Veteran also has been satisfied in this case.  The Veteran's service treatment records and identified VA and private treatment records have been obtained.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2008 and March 2012 examiners took into account the Veteran's statements and treatment records.  In addition, they provided all information required for rating purposes.

Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's PTSD is currently assigned a 30 percent rating under Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.132.  

Under Diagnostic Code 9411, a 30 percent evaluation is contemplated when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a February 2005 rating decision the Veteran was granted service connection and a 30 percent rating for PTSD, effective February 26, 2003.  The current claim for an increased rating was received in December 2007.  In a December 2007 rating decision, a temporary total rating based on hospitalization for PTSD was assigned from October 23, 2007, through December 2007.  In the May 2008 rating decision on appeal, the 30 percent rating for the Veteran's PTSD was continued.
 
VA treatment records show that the Veteran was admitted to a VA PTSD treatment program in 2007.  The December 2007 discharge summary indicates that the Veteran had a GAF score of 62 on admission and at discharge.  At discharge, the Veteran indicated that he felt better than when he was admitted.  He was not as depressed and did not want to drink.  He continued to have sleep problems.  

A January 2008 VA examination report shows that the Veteran reported having sleep problems four to five nights per week.  He had recurrent and intrusive distressing thoughts and recollections about once per month and recurrent distressing dreams about once every two months.  He indicated that he had physical reactivity to triggers on average every three to four months.  He described hypervigilance and exaggerated startle response and reported that he avoided thoughts, feelings, and conversations associated with service as well as activities, places, and people that would arouse recollections of the traumatic events.  He expressed diminished interest in activities and detachment from others.  The Veteran said he had not been employed due to his physical problems.  

The examiner observed restricted range of affect.  The Veteran had irritability and difficulty concentrating on a daily basis.  He noted that his irritability had increased since his last VA examination.  The examiner observed that the irritability appeared to be related to, in part, the increasing tension between the Veteran and his wife.  Regarding his marriage, the Veteran had been married for 35 years but stated that he and his wife were not close.  The examiner observed that the Veteran previously reported that he and his wife had a close marriage.  The Veteran had children and grandchildren, some of whom lived with him.  He maintained regular contact with the children that did not live with him.  He said he was close to his children and grandchildren.  During the daytime, the Veteran cared for his grandchildren at his home.  He had some casual friends but no close friends.  His activities included housework and watching television.

The examiner noted mild impairment in the Veteran's short-term memory and ability to concentrate.  He did not observe significant impairment in long-term memory.  The examiner stated that while the Veteran was mildly irritable, his mood was not characterized by depression or undue anxiety.  The Veteran had some impairment in impulse control that was manifested as difficulty controlling his temper.  The examiner believed that the Veteran had not had any significant changes in his psychosocial functional status and quality of life since the last rating decision.  He stated that while the Veteran and his wife were not relating to each other in a close manner, the Veteran had maintained the marital relationship since the last examination.  The examiner observed a slight increase in the frequency of the Veteran's intrusive and distressing thoughts and dreams, but noted that his sleep pattern had improved since the last rating examination.  The examiner concluded that the Veteran continued to demonstrate mild impairment in social and occupational functioning as a result of his PTSD.  The examiner assigned a GAF score of 62.

February and June 2009 mental health records show reports of sleep disturbance.  The Veteran did not think he was depressed.  He denied hypervigilance.  He reported intentional isolationism, limiting his socialization to his family.  The provider observed slightly anxious mood and congruent affect.  The Veteran endorsed occasional irritability.  In June 2009, he endorsed avoidance of strangers and exaggerated startle response to loud, unexpected noises.  The provider stated that the Veteran's PTSD symptoms were stable.

The Veteran sought in-patient treatment for alcohol abuse from October to November 2010.  The discharge report shows even, mildly blunted affect.  GAF scores assigned during this period ranged from 50 to 55.

In January 2011, the Veteran was admitted to an in-patient PTSD treatment program.  He was discharged from the program in February 2011.  For this period of treatment, the Veteran was awarded a temporary total evaluation for hospitalization over 21 days.  At discharge, the Veteran had an even, mildly blunted mood and affect.  A GAF score of 55 was assigned.  In February 2011, the Veteran's symptoms were described as fairly stable.  The provider observed intermittent contact and "ok" mood and reserved affect.  A GAF score of 57 was assigned.  March 2011 treatment records show that the Veteran's PTSD symptoms were fairly stable.  A GAF score of 60 was assigned.

January 2012 VA treatment records show that the Veteran's mood was good or euthymic and his affect full.  In February 2012, he had anxious mood and constricted affect.  The Veteran said his relationship with his wife was strained.  In March 2012, he had slightly irritable mood and blunted affect.  The Veteran expressed negative thoughts due to a letter from VA denying benefits.  Other March 2012 records show anxious mood and bored mood, and constricted to full affect.  He stated that he becomes anxious when things do not go as planned.  He reported occasional intrusive thoughts about the war and indicated that he was startled by loud, sudden noises.  He said he had felt down for one to two years.  The provider noted poor eye contact.  The Veteran had some thought forming problems.  His insight was limited but judgment was fairly good.  A GAF score of 55 was assigned.

The March 2012 VA examination report shows that the Veteran continued to live with his wife, one son, and three grandchildren.  He reported considerable marital discord and tension with his wife.  He said he seldom left his house and had not visited family or friends for several years.  He reported that he stopped working due to his physical health.  The examiner summarized the Veteran's treatment over the past few years and observed that the Veteran had complained of PTSD symptoms only one time when he noted that helicopters made him anxious.  Otherwise, the issues the Veteran dealt with in his therapy sessions concerned sobriety and the ongoing conflict with his wife.  The Veteran said he had distressing memories of Vietnam three or four times per year and distressing dreams about every six months.  He admitted that he did not think about Vietnam except when helicopters reminded him or he had nightmares.  The examiner observed that the Veteran had circumstantial speech but the examiner could not attribute it to PTSD because the Veteran did not appear to be under stress associated with traumatic events that might make him have difficulty maintaining train of thought.  The examiner noted some difficulties with concentration but stated that the Veteran's short-term memory was intact.  The Veteran's long-term memory was fairly good.  His mood was initially euthymic but became irritable as he dwelled upon his frustration with his claim.  His affect was appropriate and congruent with his mood.  He reported insomnia but said it was not attributable to any experiences in service.  The examiner noted anxiety, mild memory loss, circumstantial speech, impaired abstract thinking, and difficulty adapting to stressful circumstances. 

The examiner assigned a GAF score of 65 and indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  In the discussion, the examiner stated that the Veteran's symptoms were very mild as he complained only once during his more than one year of outpatient therapy of symptoms attributable to PTSD, i.e. helicopters flying over.  Further, when the Veteran participated in the PTSD program in 2011, he did not identify any traumatic memories during individual therapy sessions designed to identify them.  The examiner stated that the only instance of emotionality while going through the PTSD program dealt with a reunion between the Veteran and his mother.  His recurring, intrusive, disturbing memories of Vietnam occurred only three to four times per year and did not cause much stress.  The most common symptom possibly associated with PTSD is occasional irritability.  The examiner observed that the Veteran had not required psychiatric treatment since March 2011 and that the Veteran quit working because of breathing problems and not PTSD symptoms.  The examiner opined that it is at least as likely as not that the Veteran's problems with irritability could cause mild problems in the workplace if he found a job within his physical limitations.  Also, it is at least as likely as not that his irritability could interfere mildly with his social functioning.  The examiner stated that social functioning is difficult to assess because of the Veteran's limited social interaction outside of the home due to his wife's concerns about people visiting or his leaving home where there would be a risk of drinking.

As noted above, the Veteran seeks a disability rating in excess of 30 percent for his PTSD.  The Board has reviewed all of the evidence and finds that while the Veteran's symptoms primarily fall under the criteria for a 30 percent rating (abnormal mood, chronic sleep impairment, and mild memory loss), the Veteran has also exhibited symptoms identified under the 50 percent rating criteria (abnormal affect and impaired abstract thinking) as well as the 70 percent criteria (impaired impulse control and difficulty in adapting to stressful circumstances).  The Board has considered each of the symptoms identified herein and finds that based on the severity of the symptoms as described by the VA examiners, and despite the VA examiners' opinions regarding the impact of the symptoms on his social and occupational functioning, the Board is satisfied that the occupational and social impairment from the PTSD has more nearly approximated the reduced reliability and productivity required for a 50 percent rating than the lesser impairment contemplated by the assigned 30 percent rating.

A higher rating is not warranted as the occupational and social impairment from the disability has not more nearly approximated the deficiencies in most areas required for a 70 percent rating.  While the Veteran has exhibited impaired impulse control and difficulty in adapting to stressful circumstances, there is no evidence pertinent to the period of this claim that he has had suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Importantly, the Veteran has maintained his marriage and relationships with his children and grandchildren throughout the pendency of the claim.  In addition, while he is not working, the evidence indicates that this is due to physical problems rather than his PTSD.

Notably, the January 2008 VA examiner opined that the Veteran's symptoms had not significantly changed and that the symptoms caused mild impairment in social and occupational functioning.  The March 2012 examiner indicated that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Neither assessment even supports the assignment of a rating in excess of 30 percent.

The Board has considered the Veteran's complaints of worsening PTSD symptoms, but finds that while there have been day-to-day fluctuations in the manifestations of his service-connected PTSD, illustrated by the slight fluctuation of GAF scores representing mild and at times, moderate impairment of functioning, the evidence shows no distinct periods of time during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, the evidence shows that the manifestations of the disability and the resulting social and occupational impairment from the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not required.

Finally, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of the Veteran's claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he is unemployable due to PTSD.  In fact, the Veteran specifically reported to the VA examiners that he is unable to work due to his physical disabilities.  Further, the March 2012 VA examiner found that the Veteran's PTSD could cause mild problems in the workplace if he found a job within his physical limitations.  The examiner did not find that the PTSD symptoms would render him unemployable.  In fact, none of the evidence suggests that the Veteran is unemployable due to PTSD.  Accordingly, the Board concludes that the issue of entitlement to a TDIU based on the PTSD has not been raised in this case. 


ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


